Hill, J.
The exceptions pendente lite to the judgment sustaining demurrers to the defendant’s' plea and answer are preserved in the record. It not' appearing, however, either from the bill of exceptions or the record, that any final judgment was ever rendered, the motion of the defendant in error to dismiss the bill of exceptions is sustained. Woodall v. Harris, 22 Ga. App. 69 (95 S. E. 377); Pierce v. Felts, 23 Ga. App. 665 (99 S. E. 139); Johnson v. Battle, 120 Ga. 649 (2) (48 S. E. 128).

Writ of error dismissed.


Jenlcins, P. J., and Stephens, J., concur.